Citation Nr: 0837335	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthenopia 
photophobia (claimed as light sensitivity), to include as 
secondary to service-connected bilateral keratoconus.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the right knee.   
 
3.  Entitlement to an initial higher (compensable) rating for 
a scar of the right knee for the period from June 26, 2003 to 
June 27, 2004.   
 
4.  Entitlement to an initial rating higher than 10 percent 
for a scar of the right knee for the period since June 28, 
2004.   
 
5.  Entitlement to an effective date earlier than December 
30, 2003, for service connection for bilateral keratoconus, 
including based on clear and unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1990 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003, December 2004, and 
July 2007 RO rating decisions.  The November 2003 RO decision 
granted separate service connection and a 10 percent rating 
for degenerative joint disease of the right knee, effective 
June 26, 2003, and granted service connection and a 
noncompensable rating for a scar of the right knee, effective 
June 26, 2003.  

A September 2004 RO decision increased the rating for the 
veteran's service-connected scar of the right knee to 10 
percent, effective June 28, 2004.  Since that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The December 2004 RO decision denied entitlement to an 
effective date earlier than December 30, 2003, for service 
connection for bilateral keratoconus, including based on CUE.  

The July 2007 RO decision denied a claim for entitlement to 
service connection for asthenopia photophobia (claimed as 
light sensitivity), to include as secondary to service-
connected bilateral keratoconus.  

The Board notes that the November 2003 RO decision (noted 
above) also denied an increase in a 10 percent rating for 
residuals of an anterior cruciate ligament tear of the right 
knee with instability.  Although the veteran did not 
specifically file a notice of disagreement as to that issue, 
a September 2004 statement of the case listed the issue of 
entitlement to an increase in a 10 percent rating for 
residuals of an anterior cruciate tear with instability.  The 
record does not reflect that a timely substantive appeal has 
been submitted as to that issue.  In fact, the veteran 
specifically did not appeal that issue in his October 2004 
substantive appeal, which appealed other issues listed in the 
September 2004 statement of the case.  Thus, the Board does 
not have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 
20.202, 20.302.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, received in June 2006, the veteran requested 
a Board hearing in Washington, DC.  In a subsequent VA Form 
9, however, as to another issue, the veteran indicated that 
he did not desire a Board hearing.  

In October 2008, the Board requested that the veteran provide 
clarification as to whether he still desired to attend a 
hearing before the Board.  In a response received at the 
Board in October 2008, the veteran requested a Board 
videoconference hearing.  

As the veteran has requested a Board videoconference hearing, 
the case must be returned to the RO to arrange such a 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2006).  



Accordingly, this case is REMANDED for the following:  

The RO should schedule the veteran for a 
Board videoconference hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


